One I. B. Swift executed a mortgage on certain real estate in Baldwin county, Ala., which was duly foreclosed on February 7, 1924, by the State Bank of Foley, assignee thereof, the said bank becoming the purchaser, and subsequently, on March 10, 1924, conveying its interest in said land to William Foerster. Complainant, as the widow of said mortgagor, filed this bill on February 6, 1926, against said Foerster, seeking the exercise *Page 229 
of the statutory right of redemption. Section 10140, Code of 1923. The appeal is by the respondent from a decree overruling his demurrer to the bill as amended.
It is not alleged in the bill there was any tender made to respondent, nor is there a payment of any sum into court. Francis v. White, 160 Ala. 523, 49 So. 334; Lacy v. Fowler,206 Ala. 679, 91 So. 593; Lewis v. McBride, 176 Ala. 134,57 So. 705; Seals v. Rogers, 172 Ala. 651, 55 So. 417; Johnson v. Williams, 212 Ala. 319, 102 So. 527.
In paragraph 4 of the amended bill are found the allegations upon which complainant rests as an excuse for a failure to make such tender. It thus appears complainant places some reliance upon section 10144 of the Code of 1923, in that she avers written demand was made upon respondent for a statement in writing of the debt and lawful charges claimed, but this demand was made just one day previous to the filing of the bill, while the above-cited statute gave respondent a period of ten days within which to comply therewith. True, complainant was forced to file the bill at that time to come within the statutory period of two years, but the above-noted section was adopted primarily for the benefit of the redemptioner, and, if he delays to make the demand as therein authorized for a statement until too late for the purchaser or his vendee to have the benefit of the ten-day period allowed by the statute for a compliance, then he can claim no benefit thereunder. Any hardship resulting from a loss of the privileges therein bestowed is the result of his own lack of diligence.
But it is insisted the bill is sufficient without regard to the foregoing statute, in that the averments thereof suffice as an excuse for a failure to make the tender. We do not construe these allegations as disclosing an absolute refusal on respondent's part to give a statement, but only a postponement of the matter until he could see his attorney and ascertain his rights and obligations. While it is averred that complainant did not know the amount necessary for redemption, yet there is no allegation that by the exercise of due diligence she could not have ascertained the same. "If the debtor knows the exact amount which he must pay or tender, or if by the exercise of due diligence he can ascertain it without the aid of the court, then his bill for this purpose would be without equity." Francis v. White, supra.
The authorities relied upon by counsel for appellee (among them Slaughter v. Webb, 205 Ala. 334, 87 So. 854) are to like effect. Respondent was the vendee of the purchaser at the foreclosure sale. His declination to furnish a statement until consultation with his attorney and complainant's ignorance of the sum necessary for redemption would not suffice, if by due diligence complainant could have ascertained the same. For aught appearing in the bill, the amount may have been readily ascertainable by the exercise of due diligence. The tenth and eleventh assignments of demurrer sufficiently point out this defect in the bill, and should have been sustained.
For the error indicated, the decree will be reversed and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and BOULDIN, JJ., concur.